 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DEXTER LAWRENCE GRIFFIN,                          No. 2:21-cv-0406 CKD P
12                       Petitioner,
13           v.                                        ORDER AND
14   BRANDON PRICE,                                    FINDIGNS AND RECOMMENDATIONS
15                       Respondent.
16
             Petitioner is a California civil detainee proceeding pro se with an amended petition for a
17
     writ of habeas corpus (ECF No. 20) pursuant to 28 U.S.C. § 2254. The exhaustion of state court
18
     remedies is a prerequisite to the granting of a petition for writ of habeas corpus. 28 U.S.C. §
19
     2254(b)(1). A petitioner satisfies the exhaustion requirement by providing the highest state court
20
     with a full and fair opportunity to consider all claims before presenting them to the federal court.
21
     Picard v. Connor, 404 U.S. 270, 276 (1971). In his petition, petitioner admits he has not
22
     exhausted state court remedies with respect to any of his claims. Accordingly, federal habeas
23
     relief is not available.
24
             In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court
25
     assign a district court judge to this case.
26
     /////
27
     /////
28
                                                      1
 1           IT IS HEREBY RECOMMENDED that:
 2           1. Petitioner’s petition for a writ of habeas corpus be dismissed for failure to exhaust state
 3   court remedies; and
 4           2. This case be closed.
 5           These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 7   after being served with these findings and recommendations, petitioner may file written
 8   objections with the court. Such a document should be captioned “Objections to Magistrate
 9   Judge’s Findings and Recommendations.” In his objections, petitioner may address whether a
10   certificate of appealability should issue in the event he files an appeal of the judgment in this
11   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or
12   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as
13   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should
14   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the
15   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it
16   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris
17   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484
18   (2000)). Petitioner is advised that failure to file objections within the specified time may waive
19   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20   Dated: May 24, 2021
                                                        _____________________________________
21
                                                        CAROLYN K. DELANEY
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25   1
     griff0406.103
26

27

28
                                                        2
